Mr. Justice Gary delivered the opinion of the Court. On bill by the defendant in error and cross-bill by the plaintiff in error, both for divorce, the Circuit Court, on the 14tli of July, 1893, entered this order or decree: “ This day come the parties by their respective solicitors, and thereupon the complainant moves the court for an order requiring the defendant to pay her alimony during the pendency of this suit, and the court having heard the evidence and arguments of counsel, and being now fully advised in the premises, the court finds that it is equitable and just that the defendant should pay the complainant the sum of fifteen dollars ($15) per week as alimony during the pend-ency of this suit, commencing from the first day of June, 1893, for the support of herself and the child of the complainant and defendant. It is therefore ordered, adjudged and decreed by the court that the defendant pay to the complainant or to her solicitors, on the 20th day of July, A. D. 1893, the sum of one hundred and twenty dollars ($120), and on the Thursday of each and every week thereafter the sum of fifteen dollars ($15), as alimony, during the pendency of this suit, until the further order of this court.” The record contains no evidence tending to support the conclusion that it was “ equitable and just that the defendant should pay the complainant the sum of fifteen dollars ($15) per week as alimony,” nor is the recital of that conclusion a finding of any fact. In substance it is like the recital in Baird v. Bowers, 131 Ill. 66, “ that the complainant is entitled to the relief,” etc. The decree is reversed and the cause remanded.